IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-30593
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JASON BYNUM, also known as
Jason James Bynum,

                                         Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
               for the Western District of Louisiana
                       USDC No. 97-CV-50066-1
                        --------------------
                          December 13, 2000

Before DAVIS, STEWART, and PARKER, Circuit Judges.

PER CURIAM:*

     Jason Bynum appeals the revocation of his supervised

release.   He complains that the “Petition on Probation and

Supervised Release” failed to “reference violation of any

condition of his supervised release.”   He also contends that the

Government failed to prove its case, “[i]f limited to the

evidence at the initial hearing, as it should be[.]”

     We have reviewed the record and the briefs of the parties

and find that the district court did not abuse its discretion in


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-30593
                                -2-

revoking supervised release.     See United States v. McCormick, 54
F.3d 214, 219 (5th Cir. 1995); see 18 U.S.C. § 3583(e)(3).      The

Petition on Probation and Supervised Release charged Bynum with

threatening suicide and with “threaten[ing] bodily harm to an

employee of the Creswell Hotel on November 24, 1999.”    At the

revocation hearing, the district court provided Bynum’s counsel

with an opportunity to contest the charges, to present evidence

on Bynum’s behalf, and to conduct cross-examination.

     Furthermore, the district court did not abuse its discretion

when it allowed the Government to introduce additional evidence

over Bynum’s objection.   See United States v. Rodriguez, 43 F.3d
117, 125 (5th Cir. 1995)(direct appeal).    As the Government

proved by a preponderance of the evidence that a condition of

release had been violated, no abuse of discretion has been shown.

See McCormick, 54 F.3d at 219.

     The judgment of the district court is AFFIRMED.